Citation Nr: 1532288	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-25 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) regional office in Nashville, Tennessee (RO).  

The Veteran testified at a videoconference hearing with the undersigned Veterans Law Judge in May 2015, and a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The diagnosis on VA audiology evaluation in December 2011 was bilateral sensorineural hearing loss.  Although the audiologist concluded in a February 2012 Addendum opinion that the Veteran's current hearing loss was less likely as not due to military noise exposure, the rationale for this opinion relied on the absence of hearing loss in service treatment records, without a discussion of his current audiogram.  However, a rationale based solely on the absence of hearing loss during service is insufficient.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Additionally, the opinion does not discuss whether the veteran's current hearing loss is causally related to his service-connected DM.  Therefore, additional development is warranted on the issue of entitlement to service connection for bilateral hearing loss, to include as secondary to DM, prior to Board adjudication.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO will obtain an additional VA medical opinion from the audiologist who evaluated the Veteran in December 2012 and February 2012 to determine whether his current hearing loss is related to service noise exposure or to service-connected DM.  After review of the record, the audiologist will opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed hearing loss began in service, was caused by service, or is otherwise related to service

If the above opinion is negative, then the examiner is also asked to provide an opinion as to whether it is at least as likely as not  (50 percent probability or more) this hearing loss was caused or aggravated beyond normal progression by service-connected DM.

The absence of hearing loss in service cannot be used as the sole basis for a negative opinion.

The above opinion should include a discussion of the medical evidence of record.  When providing an opinion, the reviewer/examiner should consider the Veteran's statements as credible regarding his exposure to acoustic trauma in service.  

The reviewer/examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

If the audiologist who evaluated the Veteran in December 2011 is not available, the AMC/RO will obtain an opinion from another appropriate medical professional.  If the reviewer determines that an additional audiological evaluation of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2014).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

A complete rationale must be provided for any opinion offered.

2.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for entitlement to service connection for bilateral hearing loss, to include as secondary to DM.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

